Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination. Claims 1 and 11 are independent.

Response to Amendment
This office action is responsive to the amendments filed on 05/19/2022. As directed by the amendments, claims 1,3, 5, 7, 9-11, 13, 15, 17, and 19-20 are amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 05/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8364613 B1, hereafter "Lin") in view of Poulin et al., (US 20080154821 A1, hereafter "Poulin"),  Bowers et al. (US 20160300156, hereinafter "Bowers") and Aysin et al. (US 20190362841, hereinafter "Aysin").

Regarding Claim 1
Lin discloses: A computer implemented method, comprising: 
receiving, by a model training device, a request for utilizing an adjustable management system by a user at a client device, the request for utilizing an adjustable management system including a request to open a model training application configured to provided user access to the adjustable management system, wherein the client device is connected to the model training device over a network ([Col 5 line 34-40] “Access to predictive models and/or machine learning algorithms can be granted to users through web applications. A web application is Software that executes on one or more server computing devices (or 'servers') and that is accessed over a network such as the Internet by users through web browsers or other Software that runs on client computing devices (or "clients').”[Col 6 line 14-17 and Table 2] “In addition to accessing web application functionality in scripts, a prediction API can be provided to enable scripts to programmatically train (e.g., via machine learning algorithms) and/or use predictive models.” Examiner reads the API functions listed in table 2 as request for utilizing an adjustable management system. Fig 1 and Fig 6 disclose client device connected over a network.); 
sharing, in response to the request and by the model training device, the adjustable management system comprising a model training dashboard having a plurality of graphical user interfaces, including a plurality of machine learning model services comprising new model service ([Col 11 lines 13-15] “an owner can submit a model representation to the computing system”), existing model service ([Col 11 lines 35-36] “a user can modify or update the first predictive model.”- the first model is an exisiting model), new dataset service ([Col 11 lines 15-16] “the owner can submit a training dataset”), existing dataset service ([Col 4 lines 54-55] “additional training data can be integrated or combined with an original training dataset”-the original training is the existing dataset.), training service ([Table 2] “Invoke training”), testing service ([Table 2] “Check training Status”), and publish service ([Col 11 line 26-28] “an owner can define permissions specifying which individual users, or groups of users can access the first predictive model.”) configured to enable selection and testing of a plurality of machine learning models and machine learning model datasets ([Col 7 line 45-56] “The GUI 100 presents multiple cells (e.g., cells 116 and 120) in a two-dimensional matrix consisting of rows and columns. A cell is an interactive field that can accept user input such as a formula and present an output value such as alphanumeric text or a numeric value, for example. A formula defines how the content of a cell is calculated (e.g., from the contents of one or more cells in the matrix or other information). As mentioned above, a formula can invoke a script which can, in turn, invoke functionality of the prediction API to train a predictive model from data in cells or calculate the value of cells using predictions from a model. (The prediction API is described further below.)”) ([Col 11 line 22-23 and Fig 3] “the first predictive model can be made accessible to various users. Users accessing a predictive model can invoke prediction functions through script enabled prediction APIs.”); 
receiving an action from the client device, the action selected from the plurality of machine learning model services selected from the adjustable model management system and including uploading a new dataset ([Col 6 line 19-26] “A prediction API can enable users to upload training datasets from web application data files (or from other sources of data) and use the uploaded datasets to train a predictive model.”), executing an action by the model training device, based on the received action from the client device ([Col 6 line 17-20 and Table 2] “a prediction API can be provided to enable scripts to programmatically train (e.g., via machine learning algorithms) and/or use predictive models.” Examiner interprets that users are enabled to train predication models as enabling using the predication API which is executing an action from a client device.), the executed action comprising one of training ([Table 2] “Invoke training”), testing ([Table 2] “Check training Status”), and publishing the new machine learning model ([Col 11 lines 25-28] “In some implementations, an owner can define permissions specifying which individual users, or groups of users can access the first predictive model.”).
Lin does not explicitly disclose: a plurality of machine learning model services comprising new project service, existing project service;
However, Poulin discloses in the same field of endeavor: a plurality of machine learning model services comprising new project service (Poulin, [0041] a user is prompted to select a project name ... S&P model is chosen), existing project service (Poulin, [see Fig. 4A] – The existing project, S&P model, is displayed as a search result);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin. Doing so adds mew and existing project services (Para 0041 and Fig 4, Poulin). 
Lin in view of Poulin does not explicitly disclose: the new dataset comprising: a training dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target file including an output indicating whether the input is positive or negative, wherein the training dataset is used to create and train a new machine learning model; and a test dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target filed including an output indicating whether the input is positive or negative, wherein the test dataset is used to validate that the new machine learning model works; 
However, Bowers discloses in the same field of endeavor: the new dataset comprising: a training dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target file including an output indicating whether the input is positive or negative, wherein the training dataset is used to create and train a new machine learning model ([Para 0002] “A typical machine learning workflow may include building a model from a sample dataset (referred to as a “training set), evaluating the model against one or more additional sample datasets (referred to as a “validation set” and/or a “test set) to decide whether to keep the model and to benchmark how good the model is, and using the model in “production' to make predictions or decisions against live input data captured by an application service. The training set, the validation set, and/or the test set can respectively include pairing of input datasets and expected output data sets corresponding to those input datasets.” Examiner reads the input data set which is the live traffic data as including text. Para 0016 describes how the live traffic can be a client request in a search engine and para 0033 further describes how the live traffic can be a search query which is considered text. The expected output dataset (i.e. corresponding target file) indicates performance/evaluation metrics of the input/output which also indicate either a negative or positive relation (See para 0021).); and a test dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target filed including an output indicating whether the input is positive or negative, wherein the test dataset is used to validate that the new machine learning model works ([Para 0002] “A typical machine learning workflow may include building a model from a sample dataset (referred to as a “training set), evaluating the model against one or more additional sample datasets (referred to as a “validation set” and/or a “test set) to decide whether to keep the model and to benchmark how good the model is, and using the model in “production' to make predictions or decisions against live input data captured by an application service. The training set, the validation set, and/or the test set can respectively include pairing of input datasets and expected output data sets corresponding to those input datasets.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin with the Machine learning tracking platform taught by Bowers. Doing so provides training/evaluation for model training task (Abstract, Bowers).
Lin in view of Poulin and Bowers does not explicitly disclose: wherein the training is executed using adjustable training parameters, including a learning rate, which controls a speed of the training, and a test ratio, which controls a number of training sets used for training.
However, Aysin discloses in the same field of endeavor: wherein the training is executed using adjustable training parameters, including a learning rate, which controls a speed of the training ([Para 0033 and Fig 6] “a learning rate is adjusted to optimize the new custom layers… a learning rate may determine how slow or fast a training is progressing”), and a test ratio, which controls a number of training sets used for training ([Para 0035 and Fig 6] “the network data set, which is the entire data set from the pre-trained network now modified to include new custom layers generated through blocks 602-608, may be split into a training set and a test set. In at least one embodiment, the processor 304 is configured to execute one or more instructions to split the network data set into the training set and the test set. As a non-limiting example, 70% of the network data set may be utilized as the training set and 30% of the network data set may be utilized as the test set.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin with the Machine learning tracking platform taught by Bowers with the Configuration System taught by Aysin. Doing so can evaluate performance and select a best performing prediction model (Para 0037, Abstract).

Regarding Claim 11
Lin discloses: A computer implemented system, comprising: a model training device, including a memory, a processor, and a communication interface ([Fig 6]); and, a client device, connected to the model training device over the network, wherein the model training device is configured to receive a request for utilizing an adjustable management system by a user at a client device, the request for utilizing an adjustable management system including a request to open a model training application configured to provided user access to the adjustable management system ([Col 5 line 34-40] “Access to predictive models and/or machine learning algorithms can be granted to users through web applications. A web application is Software that executes on one or more server computing devices (or 'servers') and that is accessed over a network such as the Internet by users through web browsers or other Software that runs on client computing devices (or "clients').”[Col 6 line 14-17 and Table 2] “In addition to accessing web application functionality in scripts, a prediction API can be provided to enable scripts to programmatically train (e.g., via machine learning algorithms) and/or use predictive models.” Examiner reads the API functions listed in table 2 as request for utilizing an adjustable management system. Fig 1 and Fig 6 disclose client device connected over a network.); share, in response to the request, the adjustable management system comprising a model training dashboard having a plurality of graphical user interfaces, including a plurality of machine learning mode services comprising new model service ([Col 11 lines 13-15] “an owner can Submit a model representation to the computing system”), existing model service ([Col 11 lines 35-36] “a user can modify or update the first predictive model.”- the first model is an exisiting model), new dataset service ([Col 11 lines 15-16] “the owner can submit a training dataset”), existing dataset service ([Col 4 lines 54-55] “additional training data can be integrated or combined with an original training dataset”-the original training is the existing dataset.), training service ([Table 2] “Invoke training”), testing service ([Table 2] “Check training Status”), and publish service ([Col 11 line 26-28] “an owner can define permissions specifying which individual users, or groups of users can access the first predictive model.”) configured to enable selection and testing of a plurality of machine learning models and machine learning model datasets ([Col 7 line 45-56] “The GUI 100 presents multiple cells (e.g., cells 116 and 120) in a two-dimensional matrix consisting of rows and columns. A cell is an interactive field that can accept user input such as a formula and present an output value such as alphanumeric text or a numeric value, for example. A formula defines how the content of a cell is calculated (e.g., from the contents of one or more cells in the matrix or other information). As mentioned above, a formula can invoke a script which can, in turn, invoke functionality of the prediction API to train a predictive model from data in cells or calculate the value of cells using predictions from a model. (The prediction API is described further below.)”) ([Col 11 line 22-23 and Fig 3] “the first predictive model can be made accessible to various users. Users accessing a predictive model can invoke prediction functions through script enabled prediction APIs.”); receive an action from the client device, the action selected from the plurality of machine learning model services selected from the adjustable model management system and including uploading a new dataset ([Col 6 line 19-26] “A prediction API can enable users to upload training datasets from web application data files (or from other sources of data) and use the uploaded datasets to train a predictive model.”), execute an action by the model training device, based on the received action from the client device ([Col 6 line 17-20 and Table 2] “a prediction API can be provided to enable scripts to programmatically train (e.g., via machine learning algorithms) and/or use predictive models.” Examiner interprets that users are enabled to train predication models as enabling using the predication API which is executing an action from a client device.), the executed action comprising training ([Table 2] “Invoke training”), testing ([Table 2] “Check training Status”), and publishing the new machine learning model ([Col 11 lines 25-28] “In some implementations, an owner can define permissions specifying which individual users, or groups of users can access the first predictive model.”).
Lin does not explicitly disclose: a plurality of machine learning model services comprising new project service, existing project service;
However, Poulin discloses in the same field of endeavor: a plurality of machine learning model services comprising new project service (Poulin, [0041] a user is prompted to select a project name ... S&P model is chosen), existing project service (Poulin, [see Fig. 4A] – The existing project, S&P model, is displayed as a search result);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin. Doing so adds mew and existing project services (Para 0041 and Fig 4, Poulin). 
Lin in view of Poulin does not explicitly disclose: the new dataset comprising: a training dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target file including an output indicating whether the input is positive or negative, wherein the training dataset is used to create and train a new machine learning model; and a test dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target filed including an output indicating whether the input is positive or negative, wherein the test dataset is used to validate that the new machine learning model works; 
However, Bowers discloses in the same field of endeavor: the new dataset comprising: a training dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target file including an output indicating whether the input is positive or negative, wherein the training dataset is used to create and train a new machine learning model ([Para 0002] “A typical machine learning workflow may include building a model from a sample dataset (referred to as a “training set), evaluating the model against one or more additional sample datasets (referred to as a “validation set” and/or a “test set) to decide whether to keep the model and to benchmark how good the model is, and using the model in “production' to make predictions or decisions against live input data captured by an application service. The training set, the validation set, and/or the test set can respectively include pairing of input datasets and expected output data sets corresponding to those input datasets.” Examiner reads the input data set which is the live traffic data as including text. Para 0016 describes how the live traffic can be a client request in a search engine and para 0033 further describes how the live traffic can be a search query which is considered text. The expected output dataset (i.e. corresponding target file) indicates performance/evaluation metrics of the input/output which also indicate either a negative or positive relation (See para 0021).); and a test dataset comprising a plurality of pairs of input files and target files, each input file including a set of text and each corresponding target filed including an output indicating whether the input is positive or negative, wherein the test dataset is used to validate that the new machine learning model works([Para 0002] “A typical machine learning workflow may include building a model from a sample dataset (referred to as a “training set), evaluating the model against one or more additional sample datasets (referred to as a “validation set” and/or a “test set) to decide whether to keep the model and to benchmark how good the model is, and using the model in “production' to make predictions or decisions against live input data captured by an application service. The training set, the validation set, and/or the test set can respectively include pairing of input datasets and expected output data sets corresponding to those input datasets.”);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin with the Machine learning tracking platform taught by Bowers. Doing so provides training/evaluation for model training task (Abstract, Bowers).
Lin in view of Poulin and Bowers does not explicitly disclose: wherein the training is executed using adjustable training parameters, including a learning rate, which controls a speed of the training, and a test ratio, which controls a number of training sets used for training.
However, Aysin discloses in the same field of endeavor: wherein the training is executed using adjustable training parameters, including a learning rate, which controls a speed of the training ([Para 0033 and Fig 6] “a learning rate is adjusted to optimize the new custom layers… a learning rate may determine how slow or fast a training is progressing”), and a test ratio, which controls a number of training sets used for training ([Para 0035 and Fig 6] “the network data set, which is the entire data set from the pre-trained network now modified to include new custom layers generated through blocks 602-608, may be split into a training set and a test set. In at least one embodiment, the processor 304 is configured to execute one or more instructions to split the network data set into the training set and the test set. As a non-limiting example, 70% of the network data set may be utilized as the training set and 30% of the network data set may be utilized as the test set.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the hosting predictive models taught by Lin with the collaborative predicative model building taught by Poulin with the Machine learning tracking platform taught by Bowers with the Configuration System taught by Aysin. Doing so can evaluate performance and select a best performing prediction model (Para 0037, Abstract).

Regarding Claim 3 
Lin in view of Poulin, Bowers, and Aysin discloses: The method claim 1, further comprising: storing, by the model training device, a plurality of machine learning model datasets in a model data storage, wherein the plurality machine learning model datasets is one of a testing set or a training set ([col 10, 50-51], Lin The prediction API 408 provides the training system 416 with the location of training data 320 to be used in training a particular model. And [see Fig. 3] Training data 320); and uploading, by the model training device, a machine learning model received from the client device in response to an action initiated by the user of the client device ([col 11, lines 13-15], Lin an owner can submit a model representation to the computing system - a model representation is a machine learning model).

Regarding Claim 4
Lin in view of Poulin, Bowers, and Aysin discloses: The method of claim 3, further comprising: testing, by the model training device, the machine learning model with a testing set in response to an action initiated by the user of the client device ([col 6, Table 2, Check training status], Lin a classification accuracy (e.g., a number between 0.0 and 1.0, where 1.0 is 100% accurate) can be specified as an additional input parameter or the function. - accuracy of a model is measured using a train and test dataset)

Regarding Claim 5
Lin in view of Poulin, Bowers, and Aysin discloses:The method claim 4, further comprising: publishing, by the model training device, the machine learning model upon completion of the testing in response to an action initiated by the user of the client device (Poulin, [0078] When the model is completed and optimized, the model may be published to the community as a searchable item. And [0074] For this optimization, the system...allows the user to calculate an accuracy score - calculating accuracy score is testing), wherein once published, the machine learning model is stored onto memory of the model training device for access by different client devices sharing the adjustable management system (Poulin, [see Fig.2B] store models 90 for use by the user or other users according to access privileges).

Regarding Claim 6
Lin in view of Poulin, Bowers, and Aysin discloses: The method of claim 4, further comprising: displaying, upon completion of the testing of the machine learning model, to the user of the client device, results showing one of an accuracy and a loss of the machine learning model (Poulin, [see Fig 4B] Reported accuracy 60.00%).

Regarding Claim 7
Lin in view of Poulin, Bowers, and Aysin discloses: The method of claim 1, further comprising: storing, by the model training device, a plurality of machine learning models in a model data storage, wherein the plurality of machine learning models includes at least one optimized machine learning model (Poulin,[0078] When the model is completed and optimized) (Lin, [col 9, lines 8-11] User data files such as model representations (e.g., model representation 216) that are accessed, modified or created by the model importer 210 can be stored in repositories that are accessible to the servers) uploading, by the model training device, a machine learning dataset received from the client device in response to an action initiated by the user of the client device(Lin [col 11, lines 15-16] the owner can submit a training dataset to the computing system) ; and validating, by the model training device, the uploaded machine learning dataset by the optimized machine learning model in response to an action initiated by the user of the client device (Poulin,[0078] When the model is completed and optimized, the model may be published to the community as a searchable item. And [0074] The system allows the user to calculate an accuracy score when the input value is applied to the model - measuring the accuracy of input data is validating the uploaded dataset).

Regarding Claim 8
Lin in view of Poulin, Bowers, and Aysin discloses: The method claim 3, further comprising: training, by the model training device, the machine learning model with a training set in response to an action initiated  ([col 6, Table 2, Invoke Training], Lin This function initiates training of a model by sending a request to a model training system (or other system)).

Regarding Claim 9
Lin in view of Poulin, Bowers, and Aysin discloses: The method of claim 8, further comprising: adjusting, at the model training device, the adjustable training parameters of the machine learning model based on [[a]] an adjustable training parameter input by the user at the client device. ([col 6, Table 2, Invoke Training], Lin Input parameters of the function are identification of the model to train and the storage location of the training data - the training of the machine learning model can be adjusted using input parameters).

Regarding Claim 13
(CLAIM 13 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8364613 B1, hereafter "Lin") in view of Poulin et al., (US 20080154821 A1, hereafter "Poulin"), Bowers et al. (US 20160300156, hereinafter "Bowers") Aysin et al. (US 20190362841, hereinafter "Aysin") and Bazrafkan et al. (US 20180211164 A1, hereafter "Bazrafkan").

Regarding Claim 10
Lin in view of Poulin, Bowers, and Aysin discloses: The method of claim 9, an input sequence length ([Para 0051], Poulin “The word frequency, e.g., count of the elements, e.g., words over an interval value is determined.” [Para 0055], Poulin “A command of this type produces one file of word frequencies…”)
Lin in view of Poulin, Bowers, and Aysin does not explicitly discloses: wherein the adjustable training parameters further include a batch size, a dropout rate, epochs, and.
However, Bazrafkan discloses in the same field of endeavor: wherein the adjustable training parameters further include a batch size ([Para 0054-] “a batch size of 100 is chosen”), a dropout rate ([Para 0051] “takes advantage of drop-out technique”), epochs ([Para 0036 and para 0054] “the function or the function parameters could change with training epoch number”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Lin with Poulin, Bowers, Aysin, and Bazrafkan. Doing so creates a model requiring a learning rate (Para 0061 and Abstract, Bazrafkan). 

Regarding Claim 20
(CLAIM 20 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rifikin et al. (US 20200250515, hereinafter "Rifkin") also describes adjusting learning parameters (Para 0023).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122